Shaw, C. J.
The damages received from the rail-road corporation are not income within the meaning of the will which constituted the defendant a trustee, and prescribed his duties. The easement acquired by the corporation is substantially a de^ *76straction of the estate, although a naked fee therein remains to the trustee or cestui que trusts. The money received as damages "s to be regarded as capital substituted, by act of law, in the place of the land taken ; and the income thereof is to be distributed, as the income of the land would have been, if no easement had been created therein. Emerson v. Cutler, 14 Pick. 118.